FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PEBBLE BEACH COMPANY, a                
California General Partnership,             No. 04-15577
                Plaintiff-Appellant,
                v.                           D.C. No.
                                           CV-03-04550-PJH
MICHAEL CADDY, an individual,                 OPINION
              Defendant-Appellee.
                                       
       Appeal from the United States District Court
          for the Northern District of California
       Phyllis J. Hamilton, District Judge, Presiding

                   Argued and Submitted
         April 5, 2006—San Francisco, California

                     Filed July 12, 2006

 Before: Mary M. Schroeder, Chief Judge, Stephen S. Trott
         and Andrew J. Kleinfeld, Circuit Judges.

                   Opinion by Judge Trott




                            7667
                    PEBBLE BEACH v. CADDY                   7671


                          COUNSEL

Stephen M. Trattner, Washington, D.C., for the plaintiff-
appellant.

Mikal J. Condon, Boies, Schiller & Flexner LLP, Oakland,
California, for the defendant-appellee.


                          OPINION

TROTT, Circuit Judge:

   Pebble Beach Company (“Pebble Beach”), a golf course
resort in California, appeals the dismissal for lack of jurisdic-
tion of its complaint against Michael Caddy (“Caddy”), a
small-business owner located in southern England. In addi-
tion, Pebble Beach seeks review of an order denying its
request for an opportunity to conduct jurisdictional discovery.
Because Caddy did not expressly aim his conduct at Califor-
nia or the United States, we hold that the district court deter-
mined correctly that it lacked personal jurisdiction. Given the
nature of the claims and the facts of this case, we conclude
also that the district court properly exercised its discretion by
denying Pebble Beach’s motion to conduct additional juris-
dictional discovery. Thus, we affirm.

                               I

   Pebble Beach is a well-known golf course and resort
located in Monterey County, California. The golf resort has
7672                PEBBLE BEACH v. CADDY
used “Pebble Beach” as its trade name for 50 years. Pebble
Beach contends that the trade name has acquired secondary
meaning in the United States and the United Kingdom. Pebble
Beach operates a website located at www.pebblebeach.com.

   Caddy, a dual citizen of the United States and the United
Kingdom occupies and runs a three-room bed and breakfast,
restaurant, and bar located in southern England. Caddy’s busi-
ness operation is located on a cliff overlooking the pebbly
beaches of England’s south shore, in a town called Barton-on-
Sea. The name of Caddy’s operation is “Pebble Beach,”
which, given its location, is no surprise. Caddy advertises his
services, which do not include a golf course, at his website,
www.pebblebeach-uk.com. Caddy’s website includes general
information about the accommodations he provides, including
lodging rates in pounds sterling, a menu, and a wine list. The
website is not interactive. Visitors to the website who have
questions about Caddy’s services may fill out an on-line
inquiry form. However, the website does not have a reserva-
tion system, nor does it allow potential guests to book rooms
or pay for services on-line.

  Except for a brief time when Caddy worked at a restaurant
in Carmel, California, his domicile has been in the United
Kingdom.

   On October 8, 2003, Pebble Beach sued Caddy under the
Lanham Act and the California Business and Professions
Code for intentional infringement and dilution of its “Pebble
Beach” mark. Caddy moved to dismiss the complaint for lack
of personal jurisdiction and insufficiency of service of pro-
cess. On March 1, 2004, the district court granted Caddy’s
motion on personal jurisdiction grounds, without addressing
the insufficiency of service of process issue. The district court
denied also Pebble Beach’s request for additional discovery.
Pebble Beach timely appealed to the Ninth Circuit.
                       PEBBLE BEACH v. CADDY                       7673
                                   II

   We review de novo the district court’s determination that
it does not have personal jurisdiction over Caddy. See
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800
(9th Cir. 2004). We review a district court’s decision to grant
or deny discovery on jurisdictional facts for abuse of discre-
tion. Cheng v. Boeing Co., 708 F.2d 1406, 1412 (9th Cir.),
cert. denied, 464 U.S. 1017 (1983).

A.    Personal Jurisdiction

   The arguments are straight forward. Caddy contends that
the district court may not assert personal jurisdiction over
him, and, consequently, that the complaint against him was
properly dismissed. Pebble Beach argues in return that Caddy
is subject to specific personal jurisdiction in California, or,
alternatively, in any forum in the United States, because he
has expressly aimed tortious conduct at California and the
United States.1 Pebble Beach asserts that it may look to the
entire United States as a litigation forum pursuant to Federal
Rule of Civil Procedure 4(k)(2) if Caddy’s contacts with Cali-
fornia are insufficient to warrant jurisdiction. As explained
more thoroughly below, Rule 4(k)(2) may, in limited circum-
stances, be a basis for establishing jurisdiction where “the
United States serves as the relevant forum for a minimum
contacts analysis.” Glencore Grain Rotterdam B.V. v. Shiv-
nath Rai Harnarain Co., 284 F.3d 1114, 1126 (9th Cir. 2002).

   When a defendant moves to dismiss for lack of personal
jurisdiction, the plaintiff bears the burden of demonstrating
that the court has jurisdiction over the defendant. See Harris
  1
   Caddy’s contacts with California or the United States are not continu-
ous or substantial enough to establish general jurisdiction. See Glencore
Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114,
1125 (9th Cir. 2002) Thus, we consider only the question of whether
Caddy’s contacts are sufficient to establish specific jurisdiction.
7674                PEBBLE BEACH v. CADDY
Rutsky & Co. Ins. Serv., Inc. v. Bell & Clement Ltd., 328 F.3d
1122, 1128-29 (9th Cir. 2003). However, this demonstration
requires that the plaintiff “make only a prima facie showing
of jurisdictional facts to withstand the motion to dismiss.”
Doe v. Unocal, 248 F.3d 915, 922 (9th Cir. 2001) (internal
citations omitted). Moreover, for the purpose of this demon-
stration, the court resolves all disputed facts in favor of the
plaintiff, here, Pebble Beach. Id.

   [1] The general rule is that personal jurisdiction over a
defendant is proper if it is permitted by a long-arm statute and
if the exercise of that jurisdiction does not violate federal due
process. Fireman’s Fund Ins. Co. v. Nat. Bank of Coops., 103
F.3d 888, 893 (9th Cir. 1996). Here, both the California long-
arm statute and Rule 4(k)(2)—what is often referred to as the
federal long-arm statute—require compliance with due pro-
cess requirements. See Harris Rutsky, 328 F.3d at 1129 (Cali-
fornia long-arm statute); Unocal, 248 F.3d at 922 (applying
Rule 4(k)(2) as a federal long-arm statute). Consequently,
under both arguments presented by Pebble Beach, resolution
turns on due process.

   [2] For due process to be satisfied, a defendant, if not pres-
ent in the forum, must have “minimum contacts” with the
forum state such that the assertion of jurisdiction “does not
offend traditional notions of fair play and substantial justice.”
Int’l Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).

   [3] In this circuit, we employ the following three-part test
to analyze whether a party’s “minimum contacts” meet the
Supreme Court’s directive. This “minimum contacts” test is
satisfied when,

    (1) the defendant has performed some act or con-
    summated some transaction within the forum or oth-
    erwise purposefully availed himself of the privileges
    of conducting activities in the forum, (2) the claim
    arises out of or results from the defendant’s forum-
                    PEBBLE BEACH v. CADDY                      7675
    related activities, and (3) the exercise of jurisdiction
    is reasonable.

Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d
1082, 1086 (9th Cir. 2000). “If any of the three requirements
is not satisfied, jurisdiction in the forum would deprive the
defendant of due process of law.” Omeluk v. Langsten Slip &
Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995). The plain-
tiff bears the burden of satisfying the first two prongs of the
“minimum contacts” test. Schwarzenegger, 374 F.3d at 802
(internal citations omitted). Here, Pebble Beach’s arguments
fail under the first prong. Accordingly, we need not address
whether the claim arose out of or resulted from Caddy’s
forum-related activities or whether an exercise of jurisdiction
is reasonable per the factors outlined by the Supreme Court in
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-77
(1985).

   Under the first prong of the “minimum contacts” test, Peb-
ble Beach has the burden of establishing that Caddy “has per-
formed some act or consummated some transaction within the
forum or otherwise purposefully availed himself of the privi-
leges of conducting activities in the forum.” Bancroft, 223
F.3d at 416. We have refined this to mean whether Caddy has
either (1) “purposefully availed” himself of the privilege of
conducting activities in the forum, or (2) “purposefully direct-
ed” his activities toward the forum. Schwarzenegger, 374
F.3d at 802. Although we sometimes use the phrase “purpose-
ful availment” to include both purposeful availment and direc-
tion, “availment and direction are, in fact, two distinct
concepts.” Id.

   [4] Thus, in order to satisfy the first prong of the “minimum
contacts” test, Pebble Beach must establish either that Caddy
(1) purposefully availed himself of the privilege of conducting
activities in California, or the United States as a whole, or (2)
that he purposefully directed its activities toward one of those
two forums. Id.
7676                PEBBLE BEACH v. CADDY
  1.   Purposeful Availment

   [5] Pebble Beach fails to identify any conduct by Caddy
that took place in California or in the United States that ade-
quately supports the availment concept. Evidence of avail-
ment is typically action taking place in the forum that invokes
the benefits and protections of the laws in the forum. Id. at
803. Evidence of direction generally consists of action taking
place outside the forum that is directed at the forum. Id. (sug-
gesting evidence of purposeful direction includes activities
such as distribution and advertising). All of Caddy’s action
identified by Pebble Beach is action taking place outside the
forum. Thus, if anything, it is the type of evidence that sup-
ports a purposeful direction analysis. Accordingly, we reject
Pebble Beach’s assertion that Caddy has availed himself of
the jurisdiction of the district court under both concepts and
proceed only to determine whether Caddy has purposefully
directed his action toward one of two applicable forums.

  2.   Purposeful Direction: California

   [6] In Calder v. Jones, the Supreme Court held that a for-
eign act that is both aimed at and has effect in the forum satis-
fies the first prong of the specific jurisdiction analysis. 465
U.S. 783 (1984). We have commonly referred to this holding
as the “Calder effects test.” See, e.g., Bancroft, 223 F.3d at
1087. To satisfy this test the defendant “must have (1) com-
mitted an intentional act, which was (2) expressly aimed at
the forum state, and (3) caused harm, the brunt of which is
suffered and which the defendant knows is likely to be suf-
fered in the forum state.” Id. at 1088 (citing Panavision Int’l
v. Toeppen, 141 F.3d 1316, 1321 (9th Cir. 1998)). However,
referring to the Calder test as an “effects” test can be mislead-
ing. For this reason, we have warned courts not to focus too
narrowly on the test’s third prong—the effects prong—
holding that “something more” is needed in addition to a mere
foreseeable effect. Bancroft, 223 F.3d at 1087. Specifically
we have stated,
                    PEBBLE BEACH v. CADDY                   7677
    Subsequent cases have struggled somewhat with
    Calder’s import, recognizing that the case cannot
    stand for the broad proposition that a foreign act
    with foreseeable effects in the forum state will
    always give rise to specific jurisdiction. We have
    said that there must be “something more” . . . . We
    now conclude that “something more” is what the
    Supreme Court described as “express aiming” at the
    forum state.

Id. Thus, the determinative question here is whether Caddy’s
actions were “something more”—precisely, whether his con-
duct was expressly aimed at California or alternatively the
United States.

   [7] We conclude that Caddy’s actions were not expressly
aimed at California. The only acts identified by Pebble Beach
as being directed at California are the website and the use of
the name “Pebble Beach” in the domain name. These acts
were not aimed at California and, regardless of foreseeable
effect, are insufficient to establish jurisdiction.

   In support of its contention that Caddy has expressly aimed
conduct at California, Pebble Beach identifies a list of cases
where we have found that a defendant’s actions have been
expressly aimed at the forum state sufficient to establish juris-
diction over the defendant. Pebble Beach asserts that these
cases show that Caddy’s website and domain name, coupled
by his knowledge of the golf resort as a result of his working
in California, are sufficient to satisfy the express aiming stan-
dard that it is required to meet. We disagree. If anything, these
cases establish that “something more”—the express aiming
requirement—has not been met by Pebble Beach.

   In Panavision, the defendant, a cybersquatter, registered the
plaintiff’s trademark as part of a domain name. 141 F.3d at
1318-19. The use of the domain name by the defendant pre-
vented the plaintiff from registering its own domain name and
7678                PEBBLE BEACH v. CADDY
was part of a plan to obtain money from the plaintiff in
exchange for the rights to the domain name. Id. The court
found personal jurisdiction, not merely because of the domain
name use, but because the plan was expressly aimed at the
plaintiff:

    [The Defendant] did considerably more than simply
    register Panavision’s trademarks as his domain
    names on the Internet. He registered those names as
    part of a scheme to obtain money from Panavision.
    Pursuant to that scheme, he demanded $13,000 from
    Panavision to release the domain names to it. His
    acts were aimed at Panavision in California, and
    caused it to suffer injury there.

Id. at 1318.

   Here, Caddy has hatched no such plan directed at Pebble
Beach. He is not a cybersquatter trying to obtain money from
Pebble Beach. His operation is legitimate and his website
relates directly to that end.

   In Metropolitan Life Insurance Co. v. Neaves, similar to
Panavision, the defendant’s alleged plan to defraud the insur-
ance company involved direct interaction with the forum
state. 912 F.2d 1062 (1990). We held that the action at issue
satisfied Calder’s “effects test” because the defendant sent a
letter to the forum state addressed to the plaintiff, thereby
defrauding a forum state entity. Id. at 1065.

   In Bancroft & Masters, Inc. v. Augusta National Inc., a dis-
pute over the domain name www.masters.org was triggered
by a letter sent by Augusta that required Bancroft & Masters,
a computer corporation in California, to sue or lose the
domain name. 223 F.3d 1082 (9th Cir. 2000). We stated that
the “expressly aiming” standard was satisfied when “individu-
alized targeting was present.” Id. at 1088. We reasoned that
specific jurisdiction was proper and that the expressly aiming
                       PEBBLE BEACH v. CADDY                        7679
requirement was satisfied because the letter sent by Augusta
constituted “individualized targeting.” Id.

   The defendant in both Bancroft and Metropolitan Life did
“something more” than commit a “foreign act with foresee-
able effects in the forum state.” Id. at 1087. In both cases this
“individualized targeting” was correspondence that was a
clear attempt to force the plaintiff to act. Here, Caddy
engaged in no “individualized targeting.” There is no letter
written by Caddy forcing Pebble Beach to act. The only sub-
stantial action is a domain name and non-interactive informa-
tive web site along with the extraneous fact that Caddy had
worked, at some point in his past, in California. This does not
constitute “individualized targeting.” Indeed, to hold other-
wise would be contrary to what we have suggested in earlier
case law.

   [8] In Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d
1007, 1020 (9th Cir. 2000), we cited Cybersell, Inc. v. Cyber-
sell, Inc., 130 F.3d 414, 418-20 (9th Cir. 1997), for the propo-
sition that when a “website advertiser [does] nothing other
than register a domain name and post an essentially passive
website” and nothing else is done “to encourage residents of
the forum state,” there is no personal jurisdiction. Similarly,
in Panavision we stated, “We agree that simply registering
someone else’s trademark as a domain name and posting a
web site on the Internet is not sufficient to subject a party
domiciled in one state to jurisdiction in another.” 141 F.3d at
1322. Why? Because “the objectionable webpage simply was
not aimed intentionally at the [forum state] knowing that harm
was likely to be caused there,” and “[u]nder the effects doc-
trine, ‘something more’ was required to indicate that the
defendant purposefully directed its activity in a substantial
way to the forum state.” Rio Properties, 130 F.3d at 120 (cit-
ing Cybersell, Inc., 130 F.3d at 418, 420) (internal quotation
marks omitted).2
  2
   In Rio Properties it was shown that the defendant did more than put
up a passive website. Id. at 1021. Indeed, the defendant was actively com-
7680                   PEBBLE BEACH v. CADDY
   [9] These cases establish two salient points. First, there can
be no doubt that we still require “something more” than just
a foreseeable effect to conclude that personal jurisdiction is
proper. Bancroft, 223 F.3d at 1087. Second, an internet
domain name and passive website alone are not “something
more,” and, therefore, alone are not enough to subject a party
to jurisdiction. Rio Properties, 284 F.3d at 1020; Panavision,
141 F.3d at 1322.

   In contrast to those cases where jurisdiction was proper
because “something more” existed, the circumstances here are
more analogous to Schwarzenegger v. Fred Martin Motor Co.
374 F.3d 797 (9th Cir. 2004). In Schwarzenegger, we deter-
mined that personal jurisdiction based solely on a non-
interactive print advertisement would be improper. Id. at 807.
In Schwarzenegger, the former movie star and current Cali-
fornia governor, brought an action in California alleging that
an Ohio car dealership used impermissibly his “Terminator”
image in a newspaper advertisement in Akron, Ohio. Id. at
800. The federal district court in California dismissed the
complaint for lack of personal jurisdiction. Id. Applying the
Calder “effects test,” we affirmed, concluding that even
though the advertisement might lead to eventual harm in Cali-
fornia this “foreseeable effect” was not enough because the
advertisement was expressly aimed at Ohio rather than Cali-
fornia. Id. at 807. We concluded that, without “something
more” than possible effect, there was simply no individual-
ized targeting of California, or the type of wrongful conduct,
that could be construed as being directed at the forum state.
Id. We held that Schwarzenegger had not established jurisdic-
tion over the car dealership.

  [10] Pebble Beach, like Schwarzenegger, relies almost
exclusively on the possible foreseeable effects. Like Schwar-

peting with the plaintiff by targeting Nevada consumers with radio and
print media. Id. Accordingly, in Rio Properties there was no doubt that
action was expressly directed at Nevada and that jurisdiction was proper.
                         PEBBLE BEACH v. CADDY                         7681
zenegger, Pebble Beach’s arguments depend on the possible
effects of a non-interactive advertisement—here, Caddy’s
passive website. Notably absent in both circumstances is
action that can be construed as being expressly aimed at Cali-
fornia. The fact that Caddy once lived in California and there-
fore has knowledge of the Pebble Beach golf resort goes to
the foreseeable effect prong of the “effects test” and is not an
independent act that can be interpreted as being expressly
aimed at California. Consistent with the dicta of Cybersell,
Panavision, and Rio Properties, we reject also any contention
that a passive website constitutes expressed aiming. Thus,
today, we extend the holding of Schwarzenegger to the situa-
tions described in Panavision and Rio Properties, where the
sole basis for asserting jurisdiction is a non-interactive passive
website. As with the print advertisement in Schwarzenegger,
the fact that Caddy’s website is not directed at California is
controlling.

  3.     Purposeful Direction: United States

   Even if Pebble Beach is unable to show purposeful direc-
tion as to California, Pebble Beach can still establish jurisdic-
tion if Caddy purposefully directed his action at the United
States. This ability to look to the aggregate contacts of a
defendant with the United States as a whole instead of a par-
ticular state forum is a product of Rule 4(k)(2).3 See Glencore
Crain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284
F.3d 1114, 1126 (9th Cir. 2002). Thus, Rule 4(k)(2) is com-
monly referred to as the federal long-arm statute. Id.
  3
   Rule 4(k)(2) provides in whole,
      If the exercise of jurisdiction is consistent with the Constitution
      and laws of the United States, serving a summons or filing a
      waiver of service is also effective, with respect to claims arising
      under federal law, to establish personal jurisdiction over the per-
      son of any defendant who is not subject to the jurisdiction of the
      courts of general jurisdiction of any state.
7682                 PEBBLE BEACH v. CADDY
   The exercise of Rule 4(k)(2) as a federal long-arm statute
requires the plaintiff to prove three factors. Id. First, the claim
against the defendant must arise under federal law. Id. Sec-
ond, the defendant must not be subject to the personal juris-
diction of any state court of general jurisdiction. Third, the
federal court’s exercise of personal jurisdiction must comport
with due process. Id. Here, the first factor is satisfied because
Pebble Beach’s claims arises under the Lanham Act. And, as
established above, the second factor is satisfied as Caddy is
not subject to personal jurisdiction of California, or any state
court.

   [11] That leaves the third factor—due process. The due
process analysis is identical to the one discussed above when
the forum was California, except here the relevant forum is
the entire United States. And, as with the foregoing analysis,
our resolution here depends on whether Caddy’s actions were
purposefully directed at the United States. Pebble Beach con-
tends that the “purposeful direction” requirement is satisfied
under the Calder “effects test” because Caddy’s operation is
expressly aimed at the United States. Pebble Beach makes
four arguments.

   First, Pebble Beach claims that because Caddy selected a
“.com” domain name it shows that the United States was his
“primary” market and that he is directly advertising his ser-
vices to the United States. Second, Pebble Beach asserts that
his selection of the name “Pebble Beach” shows the United
States is his primary target because “Pebble Beach” is a
famous United States trademark. Third, Pebble Beach asserts
that Caddy’s intent to advertise to the United States is bol-
stered by the fact that Caddy’s facilities are located in a resort
town that caters to foreigners, particularly Americans. Finally,
Pebble Beach asserts that a majority of Caddy’s business in
the past has been with Americans.

  [12] As before, Pebble Beach’s arguments focus too much
on the effects prong and not enough on the “something more”
                   PEBBLE BEACH v. CADDY                 7683
requirement. First, following the rationale articulated in
Cybersell, Rio Properties, and Panavision, we conclude that
the selection of a particular domain name is insufficient by
itself to confer jurisdiction over a non-resident defendant,
even under Rule 4(k)(2), where the forum is the United States.
The fact that the name “Pebble Beach” is a famous mark
known world-wide is of little practical consequence when
deciding whether action is directed at a particular forum via
the world wide web. Also of minimal importance is Caddy’s
selection of a “.com” domain name instead of a more specific
United Kingdom or European Union domain. To suggest that
“.com” is an indicator of express aiming at the United States
is even weaker than the counter assertion that having “U.K.”
in the domain name, which is the case here, is indicative that
Caddy was only targeting his services to the United Kingdom.
Neither provides much more than a slight indication of where
a website may be located and does not establish to whom the
website is directed. Accordingly, we reject these arguments.

    [13] This leaves Pebble Beach’s arguments that because
Caddy’s business is located in an area frequented by Ameri-
cans, and because he occasionally services Americans, juris-
diction is proper. These arguments fail for the same reasons;
they go to effects rather than express aiming. Pebble Beach’s
arguments do have intuitive appeal—they suggest a real effect
on Americans. However, as reiterated throughout this opinion,
showing “effect” satisfies only the third prong of the Calder
test—it is not the “something more” that is required. In Ban-
croft, we stated that foreseeable effects alone are not suffi-
cient to exercise jurisdiction, that “something more” is
required and that “ ‘something more’ is what the Supreme
Court described as ‘express aiming’ at the forum state.” 223
F.3d at 1087 (internal citations omitted). The “something
more” additional requirement is important simply because the
effects cited may not have been caused by the defendant’s
actions of which the plaintiff complains. Here, although
Caddy may serve vacationing Americans, there is not a scin-
tilla of evidence indicating that this patronage is related to
7684                PEBBLE BEACH v. CADDY
either Caddy’s choice of a domain name or the posting of a
passive website. Accordingly, we find no action on the part of
Caddy expressly directed at the United States and conclude
that an exercise of personal jurisdiction over Caddy would
offend due process.

B.     Jurisdictional Discovery

   [14] The district court properly exercised its discretion by
refusing to grant a continuance to allow Pebble Beach to con-
duct additional jurisdictional discovery. “[W]here a plaintiff’s
claim of personal jurisdiction appears to be both attenuated
and based on bare allegations in the face of specific denials
made by the defendants, the Court need not permit even lim-
ited discovery . . . .” Terracom v. Valley Nat. Bank, 49 F.3d
555, 562 (9th Cir. 1995) (citing Rich v. KIS Cal., Inc., 121
F.R.D. 254, 259 (M.D. N.C. 1988)). Here, we have rejected
Pebble Beach’s assertion of personal jurisdiction based on
Caddy’s chosen domain name and website. As a matter of
law, we have concluded that a passive website and domain
name are an insufficient basis for asserting personal jurisdic-
tion. Caddy’s website is passive, and, therefore, additional
discovery on this issue would not be helpful. Furthermore, the
record was sufficiently developed for the district court to rule
on all remaining issues pertaining to jurisdiction. As a result,
there was no need for the district court to grant additional
time for discovery.

                              III

   Caddy did not expressly aim his conduct at California or
the United States and therefore is not subject to the personal
jurisdiction of the district court. A passive website and
domain name alone do not satisfy the Calder effects test and
there is no other action expressly aimed at California or the
                    PEBBLE BEACH v. CADDY                 7685
United States that would justify personal jurisdiction. Also,
the district court exercised properly its discretion by denying
additional jurisdictional discovery.

  AFFIRMED.